DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “gradually” in claims 1 and 2 is a relative term which renders the claims indefinite. The term “gradually” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this office action, “becomes wider gradually from the first end toward the second end” will be interpreted as “second electrode pieces becomes wider from the first end toward the second end”.  Further, claims 2-3 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kretschmar et al. (US 2014/0272537) in view of Kajiura et al. (US 6,679,926).
Regarding claim 1, Kretschmar et al. discloses in Figs 1-15, a solid state battery (ref 800, [0049]) comprising: a flat laminated structure (Figs 1-15) which is obtained by winding (Figs 3, 7, 11, 15) an electrode laminated sheet (Fig 8) having a first sheet (ref 806), a second sheet (ref 802), and a solid electrolyte sheet (refs 804, 808, [0049]) laminated therein and extending from a first end (Fig 8) to a second end (Fig 8), wherein the first sheet (ref 806) includes a first connection portion (dashed line folds on ref 806, Fig 10, [0076]) which is formed by a first current collector layer ([0061], [0074]) and extends in a belt shape (Fig 10) and a first electrode ([0074], 

Kretschmar et al. does not explicitly disclose the gap between the adjacent second electrode pieces becomes wider from the first end toward the second end
Kajiura et al. discloses in Figs 1-3, a battery (Abstract) including cathode sheets (refs 2) and anode sheets (refs 3) which are produced on a continuous sheet current collector (ref 4).  Gaps (refs 5) are formed between successive cathode and anode electrodes (Figs 2A-2F).  The gaps (refs 5) increase from one end to another of the continuous collector sheet (C11/L24-32).  This increased spacing allows for effective winding of the electrode structure (C11/L24-32).
Kajiura et al. and Kretschmar et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the gap spacing disclosed by Kajiura et al. into the electrode spacing structure of Kretschmar et al. to enhance the effectiveness of the winding of the electrode structure in the battery, enhancing overall battery structural integrity.

	Regarding claim 2, modified Kretschmar et al. discloses all of the claim limitations as set forth above and also discloses the first sheet (ref 806) has a comb shape (Fig 10) in a plan view by including the first connection portion (dashed line folds on ref 806, Fig 10, [0076]) and a plurality of first electrode pieces (refs 818) which have a first electrode active material ([0074]) layer formed on the first current collector layer ([0061], [0074]) and are connected to a side surface (Figs 8-10) of the first connection portion (dashed line folds on ref 806, Fig 10, [0076]) and a gap between the adjacent first electrode pieces (Figs 8-10), wherein the first solid electrolyte sheet (ref 804) and the second solid electrolyte sheet (ref 808) are disposed so as to sandwich (Fig 8, [0076]) the first electrode piece (ref 806), wherein in the first region, the first solid electrolyte sheet (ref 804), the first 
Kretschmar et al. does not explicitly disclose the gap between the adjacent second electrode pieces becomes wider from the first end toward the second end
Kajiura et al. discloses in Figs 1-3, a battery (Abstract) including cathode sheets (refs 2) and anode sheets (refs 3) which are produced on a continuous sheet current collector (ref 4).  Gaps (refs 5) are formed between successive cathode and anode electrodes (Figs 2A-2F).  The gaps (refs 5) increase from one end to another of the continuous collector sheet (C11/L24-32).  This increased spacing allows for effective winding of the electrode structure (C11/L24-32).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the gap spacing disclosed by Kajiura et al. into the electrode spacing structure of Kretschmar et al. to enhance the effectiveness of the winding of the electrode structure in the battery, enhancing overall battery structural integrity.

Regarding claim 3, modified Kretschmar et al. discloses all of the claim limitations as set forth above and also discloses the first electrode active material layer is a negative electrode active material layer ([0061]) and the second electrode active material layer is a positive electrode active material layer ([0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725